 In the Matter of THE CELOTEX CORPORATIONandNATIONALCOUNCILOFGAS,,COKE & CHEMICAL WORKERS,LOCAL No. 62Case No. R-4433.-Decided November 13, 19.42Jurisdiction:-building materials manufacturing industry.Investigation and Certification.of Representatives:existence of question : re-fusal to grant recognition to any union, when members of union holding con-tractwith employer severed their affiliation and demand successor rightsfor new union they formed, and Regional Director of original union assertscontract rights; election necessary.UnitAppropriate for Collective Bargaining:all production and maintenanceemployees, excluding supervisory, clerical and salaried employees ; stipula-tion as to.Mr. Martin 1. Rose,for the Board.Mr. Curtis E. Hilkey,of Metuchen, N. J., for the Company.,Mr. Samuel L. Rothbard,ofNewark; N. J., for the National,Council.Mr. Arthel SheltonandMr. Roy Dugan,of Newark, N. J., forDistrict 50.Mr. Wm. C. Baisinger, Jr.,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition _ duly filed by National Council of Gas, Coke &Chemical Works, Local No. 62, herein called the National Council,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Celotex Corporation, Metuchen,New Jersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeSamuel Edes, Trial Examiner. Said hearing was held at New Bruns-wick, New Jersey, on October 20, 1942. The Company, the NationalCouncil, and Local 12162, District 50, United MineWorkers ofAmerica, herein called District 50, appeared, particpated, and wereafforded full opportunity to be heard, to examine and cross-examine45 N. L. R. B, No 87.5960 THE CELOTEX CORPORATION597witnesses, and to introduce'evidence bearing on the'issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror, and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Celotex Corporation is a Delaware corporation having itsprincipal office at Chicago, I Illinois. and operates, factories and ware-houses at various places throughout the country.The only planthere involved is the Company's plant located at Metuchen, New Jer-sey, at which the Company is engaged in the manufacture, sale, anddistribution of building materials.During the 12-month period end-ing October 1, 1942, the Company purchased raw materials consistingof cement, asbestos, adhesives, and slate granules valued in excessof $100,000.More than 50 percent of these raw materials was shippedto the Company from points outside the State of New Jersey. Dur-ing the same period the Company manufactured finished productsvalued in excess of $100,000, of which more than 50 percent wasshipped to points outside the State of New Jersey.The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDNational Council of Gas, Coke & Chemical Workers, Local No. 62,is a labor organization. It admits to membership employees of theCompany)Local 12162, District 50, United Mine Workers of America, is alabor organization.-It admits to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn July 28, 1941, a contract was entered into between the Companyand Local 12162, District 50, which expired on September 1, 1942.In July 1942 the members of Local 12162 voted to sever affiliationwith District 50 and to accept a charter from, the National Councilas Local No. 62.On July 16, 1942, Local No. 62 wrote the Com-pany requesting negotiations with respect to the contract, to whichit asserted it was a party as the successor to Local 12162.On JulyIAt the hearing District 50 contended that the National Council was not a labororganization within the meaning ofthe Act.It adduced no evidence in support of thiscontentionwe find this contention without merit, as the record clearly shows that theNational Council is a labor organization within the meaning of the Act. 598DECISIONS OF NATIONALLABOR.RELATIONS BOARD24, 1942, the Regional Director of District 50, wrote the Companyrequesting negotiations for modification of the agreement.The Com-pany did not reply to these letters.The position of the Company,asserted at the hearing, was, that it would not enter into negotiationswith either of the claimants until the conflicting claims of representa-tion were resolved.A statement of the Regional Director introduced in evidence atthe hearing indicates that the National Council' re presents a substan-tial number of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees at the Company's plant inMetuchen, New Jersey, excluding supervisory, clerical, and salariedemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVES .We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Celotex Cor-poration,Metuchen, New Jersey, plant, an election by secret ballot2The statement of the Regional Director shows that the National Council submittedto him 178 authorization cards, 117 of which were dated between August 12 to 28, 1942;61 were undated.Of these cards,159 bear the names of persons whose names are onthe' Company's pay roll of August 22, 1942, which contains 187 names in the appro-priate unit.District 50 relied on the afore-mentioned contract to substantiate its claim of represen-tation.At the hearing the National Council stipulated that District 50 had a substantialinterest in this proceeding and was entitled to a place on the ballot.'This unit is identical to the unit covered by the contract between the Company andDistrict 50,which expired September 1, 1942. THE, CELOTEX CORPORATION599shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during,said pay-roll period because they were ill or on vacation or in theactive military, service or training of the United States, or temporarilylaid off, but excluding employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby National Council of Gas, Coke & Chemical Workers, Local No. 62,or by Local 12162, District 50, United Mine Workers of America, forthe purposes of collective bargaining, or by neither.